Case 1:01-cr-00004-LPS Document 60 Filed 08/25/21 Page 1 of 11 PagelD #: 331

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE
ROGER ELLERBE,
Movant/ Defendant,

¥. : Civ. Act. No. 17-1663-LPS
Cr. Act. No. 01-04-LPS

UNITED STATES OF AMERICA,

Respondent/Plaintiff. .

 

Roger Ellerbe. Pro se Movant.

Edmond Falgowski, Assistant United States Attorney, United States Department of Justice,
Wilmington, Delaware. Attorney for Respondent.

 

MEMORANDUM OPINION!

August 25, 2021
Wilmington, Delaware

 

’This case was originally assigned to the Honorable Roderick McKelvie and was re-assigned to the
undersigned’s docket on November 15, 2017.

 

 
Case 1:01-cr-00004-LPS Document 60 Filed 08/25/21 Page 2 of 11 PagelD #: 332

ee T/L

ST. U.S. District Judge:
I. INTRODUCTION

Roger Ellerbe (“Movant”) filed a Motion for Writ of Habeas Corpus Pursuant to 28 U.S.C.
§ 2255(e). (D.1. 48) The United States Government (“Respondent”) filed an Answer in Opposition.
(D.1. 58) For the reasons discussed, to the extent the Motion is filed under 28 U.S.C, § 2255, the
Court will deny the Motion as time-barred by the one-year limitations petiod prescribed in 28 U.S.C.
§ 2255(f. To the extent the Motion is filed under § 2255(e)} in order to pursue relief under 28 U.S.C.
§ 2241, the Court will deny the Motion for lack of jutisdiction. The Court will deny the Motion
without holding an evidentiary hearing.
IL. BACKGROUND

On January 9, 2001, Movant was indicted by a federal grand jury in the District of Delaware
on three charges: (1) possession with intent to distribute cocaine base, in violation of 21 U.S.C. §
841 (a)(1) and (b)(1)(C); (2) carrying a firearm during and in telation to a drug trafficking offense, in
violation of 18 U.S.C. § 924(c)(1); and (3) possession of a firearm by a prohibited person, in
violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). (D.1. 1) On March 27, 2001, Movant entered a
guilty plea to Counts Two and Three, in exchange for which Respondent dismissed Count One.
(D.1. 32; DL. 45) On June 25, 2001, Movant was sentenced to a term of sixty months of
incarceration on Count Two and a term of fifty-one months of incarceration on Count Three, with
the terms to run consecutively with one another and consecutive to a term of imprisonment that had
been imposed on March 9, 2001 by the Delaware Superior Court. (DI. 44 at 12-13) The judgment

lists Count Two as “Possession of a firearm during the commission of diug trafficking offense” in

 

 

 
Case 1:01-cr-00004-LPS Document 60 Filed 08/25/21 Page 3 of 11 PagelD #: 333

violation of “18 U.S.C. § 924(c)(1),””? and Count Three as a “Possession of a firearm by a prohibited
person,” in violation of 18 U.S.C. § 922(g).” (D.L 36 at 1)

On June 29, 2001, defense counsel filed a Notice of Appeal on behalf of Movant. (D.I. 39)
On of about August 20, 2001, defense counsel filed in the Third Circuit a Motion for Voluntary
Dismissal of Appeal on behalf of Movant. The Third Circuit dismissed the appeal “in accordance
with the agreement of the parties” on August 27, 2001. (D.L 47)

Movant filed a pro se § 2255(e) Motion on September 15, 2017. (D.I. 48) The Motion assetts
the following grounds for relief: (1) Movant is “actually innocent and being detained for conduct
that has subsequently been rendered non-criminal due to the Supreme Coutt’s interpretation of 18
U.S.C. § 924(c) in Bousley [v. United States, 523 U.S. 614, 623 (1998)| and Bailey [». United States, 516
USS. 137 (1995))” because Movant “neither ‘used’ nor ‘catried’ a firearm in telation to the predicate
offense” (D.I. 48 at 5, 12; D.I. 59 at 2); (2) Movant’s guilty plea was involuntary because he was
misinformed about the factual basis for a § 924(c)(1) violation and defense counsel provided
ineffective assistance during the plea process (D.I. 48 at 7; D.L. 59 at 3); and (3) Respondent

materially breached the plea agreement (D.I. 48 at 16). Movant appears to argue that, should the

 

The Indictment (D.I. 1) and Memorandum of Plea Agreement (D.L. 32) refer to Count Two as
“carrying a firearm.” During the plea colloquy (D.I. 45 at 3-4) and sentencing hearing (D.I. 44 at 3),
Count Two was teferred to as “carrying a firearm” during and in relation to a drug trafficking
offense. The judgment, however, refers to Count Two as “Possession of a firearm.” (D.1. 36)
Respondent provides the following explanation for this different language:

In 1998, in response to Bailey [v. United States, 516 U.S. 137 (1995)],
Congress amended § 924(c)(). The earlier version criminalized use and
carrying, but not possession. United States v, Ceballos-Torres, 218 F.3d
409, 413 (5th Cir. 2000). The amendment included the language, “or
who, in furtherance of any such [ drug trafficking] crime, possesses a
firearm...” In the instant matter, the Judgment metely substituted
“Carrying a firearm during . . .” with the synonymous phrase
“Possession of a firearm during...” ‘The Judgment does not quote
the amendment’s “in furtherance of” language. (D.I. 58 at 8 n. 2)
2

 

 
Case 1:01-cr-00004-LPS Document 60 Filed 08/25/21 Page 4 of 11 PagelD #: 334

Court find his § 2255 Motion to be untimely, the Motion should be reviewed pursuant to 28 U.S.C.
§ 2241. (D1. 48 at 2-5)
Til. DISCUSSION

“Ordinarily, federal prisoners collaterally challenging their convictions or sentences must
seek relief pursuant to the remedial framework set out in 28 U.S.C. § 2255.” Brae ». Warden
Lewisburg USP, 868 F.3d 170, 174 (3d Cir. 2017). However, a prisoner who has not filed a timely
§ 2255 motion presenting his current statutory interpretation argument may be able to invoke
“¢ 2255’s saving clause, which allows a federal prisoner to seek a writ of habeas corpus under 28
U.S.C. § 2241 when § 2255’s remedy ‘is inadequate or ineffective to test the legality of his
detention.” Bruce, 868 F.3d at 174 (citing 28 U.S.C. § 2255(e)). As explained by the Third Circuit,

Our Circuit permits access to § 2241 when two conditions are satisfied:
First, a prisoner must assert a “claim of ‘actual innocence’ on the
theoty that ‘he is being detained for conduct that has subsequently
been rendeted non-criminal by an intervening Supreme Coutt
decision’ and our own precedent construing an intervening Supreme
Court decision” — in other words, when there is a change in statutory
caselaw that applies retroactively in cases on collateral review. And
second, the prisoner must be “otherwise barred from challenging the
legality of the conviction undet § 2255.” Stated differently, the
prisoner has “had no earlier opportunity to challenge his conviction
for a crime that an intervening change in substantive law may negate.”
It matters not whether the prisoner’s claim was viable under circutt
precedent as it existed at the time of his direct appeal and initial § 2255
motion. What matters is that the prisoner has had no earlier
opportunity to test the legality of his detention since the intervening
Supreme Court decision issued.

Brace, 868 F.3d at 180.

A. Motion Considered Under 28 U.S.C. § 2255

The Antiterrorism and Effective Death Penalty Act of 1996 (*AEDPA”) imposes a one-year
period of limitation on the filing of a § 2255 motion by federal prisoners. See 28 U.S.C. § 2255. The
one-year limitations period begins to run from the latest of:

(1) the date on which the judgment of conviction becomes final;

3

 
Case 1:01-cr-00004-LPS Document 60 Filed 08/25/21 Page 5 of 11 PagelD #: 335

(2) the date on which the impediment to making a motion created by
governmental action in violation of the Constitution or laws of the
United States is removed, if the movant was ptevented from making a
motion by such governmental action;

(3) the date on which the tight asserted was initially recognized by the
Supteme Coutt, if that right has been newly recognized by the Supreme
Coutt and made retroactively applicable to cases on collateral review;
ot

(4) the date on which the facts supporting the claim or claims presented
could have been discovered through the exercise of due diligence.

28 U.S.C. § 2255(f). The one-year limitations period is subject to equitable tolling. See Holland ».
Florida, 560 U.S. 631, 645-46 (2010) (equitable tolling applies in § 2254 proceedings); Miller ». New
Jersey State Dep’t of Corr, 145 F.3d 616, 619 n.1 (3d Cir. 1998) (explaining that one-year limitations
period set forth in § 2255 is also subject to equitable tolling).

Movant does not allege, and the Court cannot discern, any facts triggering the application of
§ 2255(H(2) ot (4). To the extent Movant’s reference to Bailey should be construed as an attempt to
invoke § 2255(£)(3) on the basis of a tight newly recognized by the Supreme Court and made
retroactively applicable to him, the argument is unavailing. In Bazéy, the Supteme Court held that
the term “use” in § 924(c) requires more than mere possession of a firearm during the commission
of the underlying offense. See Batley, 516 U.S. at 143-44. Rather, under Bassey, “use” requires “active
employment” of the firearm, such as brandishing, displaying, bartering, striking with, and firing ot
attempting to fire the firearm. Id. at 143, 148, Aside from the fact that Movant pled guilty to the
“carry” prong of § 924(c) and not the “use” prong, Movant pled guilty and was sentenced in 2001,
six years after Bailey was decided in 1995. Consequently, the right recognized in Bary is not “newly”
decided in Movant's case and has no tetroactive impact for him.

Given these circumstances, the Court concludes that the one-year period of limitations

began to run when Movant’s conviction became final under § 2255(f)(1). In this case, Movant’s

 

 

 
Case 1:01-cr-00004-LPS Document 60 Filed 08/25/21 Page 6 of 11 PagelD #: 336

conviction became final on August 28, 2001, the date on which the Third Circuit’s Order dismissing
his appeal was docketed. Applying one year to that date, Movant had to file his § 2255 Motion no
later than August 28, 2002. See Wilson v. Beard, 426 F.3d 653 (3d Cir. 2005) (holding that Federal
Rule of Civil Procedure 6(a), (e) applies to federal habeas petitions); Phépot v. Johnson, 2015 WL
1906127, at *3 n. 3 (D. Del. Apr. 27, 2015) (AEDPA’s one-year limitations period is calculated
according to anniversary method, z¢,, limitations period expires on anniversary date of triggering
event for starting limitations period). Movant did not file the instant § 2255 Motion until November
8, 2017,’ more than 15 years after the expiration of the filing deadline. Hence, the instant § 2255
Motion must be dismissed as time-barred, unless equitable tolling ts available.

The one-year limitations period may be tolled for equitable reasons only if a movant
demonstrates “(1) that he has been pursuing his rights diligently, and (2) that some extraordinary
circumstatice stood in his way and prevented timely filing.” Hod/and, 560 U.S. at 648-49. Equitable
tolling is not available where the late filing is due to a movant’s excusable neglect. See Schiueter v.
Varner, 384 F.3d 69, 77 (ad Cir. 2004); Miler, 145 F.3d at 618-19. Consistent with these principles,
the Third Circuit has specifically limited equitable tolling of § 2255’s limitations period to the
following citcumstances:

(1) whete the defendant actively misled the plaintiff;

(2) whete the plaintiff was in some extraordinaty way prevented from
asserting his rights; ot

(3) where the plaintiff timely asserted his rights mistakenly in the wrong
forum.

 

*Pursuant to the prison mailbox tule, the Court adopts the date on the Motion — November 8, 2017
—as the date of filing, (D.L. 48 at 25; see Barns v. Morton, 134 F.3d 109, 113 Gd Cir. 1998) CLA] pro se
prisoner’s habeas petition is deemed filed at the moment he delivers it prison officials for mailing . ..

a3
‘ .

 
Case 1:01-cr-00004-LPS Document 60 Filed 08/25/21 Page 7 of 11 PagelD #: 337

Jones v. Morton, 195 F.3d 153, 159 (3d Cir. 1999). ‘The movant beats the burden of showing that an
extraordinary citcumstance stood in his way. See McAldese ». Brennan, 483 F.3d 206, 219 Gd Cir.
2007).

In this case, Movant does not assert that he was misled, that he mistakenly asserted his nights
in the wrong forum, or that any extraordinary circumstances prevented him from filing his Motion
on time. To the extent Movant’s untimely filing was the result of legal ignorance or a miscalculation
tegatding the one-year filing petiod, such mistakes do not warrant equitably tolling the limitations
period. See Taylor ». Carroll, 2004 WL 1151552, at *5-6 (D. Del. May 14, 2004).

In addition, to the extent Movant’s independent “actual innocence” argument should be
construed as an attempt to trigger equitable tolling for his § 2255 Motion, the argument ts
unavailing. In MeQuigein v. Perkins, the Supreme Court held that a credible claim of actual innocence
may serve as an “equitable exception” that can overcome the bar of AEDPA’s one-year limitations
period. 569 U.S, 383, 386, 401 (2013); see also Satterfield v. Dist. Attorney of Phila, 872 F.3d 152, 162 Gd
Cir. 2017) (““MeQuigein allows a petitioner who makes a credible claim of actual innocence to pursue
his ot het constitutional claims even in spite of AEDPA’s statute of limitations by utilizing the
fundamental-miscarriage-of justice exception.”). The McQuiggin Court, however, cautioned that
“tenable actual-innocence gateway pleas are rare,” and a prisoner only meets the threshold
requirement by “persuadfing] the district court that, in light of the new evidence, no juror, acting
reasonably, would have voted to find him guilty beyond a reasonable doubt.” 569 U.S. at 386. An
actual innocence claitn must be based on “new reliable evidence — whether it be exculpatory
scientific evidence, trustworthy eyewitness accounts, or critical physical evidence ... that was not
presented at trial.” Scbdep ». Delo, 513 U.S. 298, 324 (1995). “[A]ctual innocence means factual
innocence, not mere legal insufficiency.” See Bousley, 523 U.S. at 623.

Here, Movant’s actual innocence argument fails to satisfy the McOwiggan/Bousley standard.

 

 
Case 1:01-cr-00004-LPS Document 60 Filed 08/25/21 Page 8 of 11 PagelD #: 338

Movant was indicted with cattying a firearm during and in relation to a drug trafficking crime in
violation of 18 U.S.C. § 924(c). (D.I. 1) Movant signed a Memorandum of Plea Agreement whereby
he agteed to “enter a plea of guilty” to “Count 2[, which] charges Carrying a Firearm During and in
Relation to a Drug Trafficking Offense, in violation of Title 18, United States Code, Section
924(c}(1).” (D.1. 32 at 1) During the plea colloquy, while under oath, Movant accepted
Respondent’s proffer of facts supporting the plea, namely, that as Movant tesisted and fled police,
an officer witnessed a fireatm and twenty-five bags of cocaine base fall from Movant’s hooded
sweatshirt. (D.1. 45 at 8-10) During the plea colloquy, Movant affirmatively stated that he was
pleading guilty to “carrying a firearm during and in relation to a drug-trafficking offense” in violation
of 18 U.S.C. § 924(c). (D.1. 45 at 4-5) Given these circumstances, Movant cannot establish his
actual (factual) innocence.

For all of the aforementioned reasons, the doctrine of equitable tolling is not available to
Movant on the facts he has presented. Accordingly, the instant § 2255 Motion is time-barred.

B. Motion Considered Under 28 U.S.C. § 2241

As previously explained, a prisoner who has not filed a timely § 2255 motion presenting his
curtent statutoty interpretation argument may be able to invoke “§ 2255’s saving clause, which
allows a federal prisoner to seek a writ of habeas corpus under 28 U.S.C. § 2241 when § 2255's
remedy is inadequate or ineffective to test the legality of his detention.” Brace, 868 F.3d at 174
(internal quotation marks omitted). Legislative limitations like statutes of limitation or gatekeeping
provisions do not render the § 2255 remedy inadequate or ineffective so as to permit a prisoner to
seek relief under § 2241. See, ¢.g., Cradle v. United States, 290 F.3d 536, 539 (3d Cir. 2002); United States
», Brooks, 230 F.3d 643, 647 (3d Cir. 2000); In re Dorsainvil, 119 F.3d 245, 251 Gd Cir. 1997). Rather,
§ 2255 is “ineffective” for the purpose of seeking collateral relief only when a prisoner did not have

an eatlier opportunity to challenge his conviction or “is being detained for conduct that has

 

 

 
Case 1:01-cr-00004-LPS Document 60 Filed 08/25/21 Page 9 of 11 PagelD #: 339

subsequently been rendered noncriminal by an intervening Supreme Coutt decision.” Dorsatnul, 119
F.3d at 251-52.

To support the type of actual innocence claim that would render a § 2255 motion
inadequate, a movant must “establish that ‘in light of all the evidence, it is more likely than not that
no reasonable jutor would have convicted him.” United States v. Tyler, 732 F.3d 241, 246 3d Cir.
2015) (“While Bous/ey addressed the standard that a petitioner must meet for claims brought under §
2255, this standard applies equally to actual innocence claims brought under § 2241.”). “A petitioner
can establish that no reasonable juror would have convicted him by demonstrating an intervening
change in law that rendeted his conduct non-criminal.” Tyler, 732 F.3d at 246.

Here, Movant contends that he is actually innocent of cartying a firearrn during and in
relation to a drug trafficking crime in violation of § 924(c)(1) because he did not actively employ the
firearm in such a way that it played an active role in the perpetration of the predicate offense. (D.I.
48 at 6, 8, 11-12; D.I. 59 at 2) He cites Baty and Bowsely to support his “actual innocence”
atgument, asserting these decisions held “that in order to convict a defendant under 18 U.S.C. §
924(c), the defendant must have actually ‘used? or ‘carried’ a firearm during an in relation to a drug
trafficking offense.” (D.L 48 at 1; see also D.L. 59 at 2)

Respondent contends that the Court lacks jurisdiction to consider the instant Motion under
§ 2241 because Movant pled guilty to “carrying” a firearm in violation of § 924(c), and Basley did not
implicate the “carrying” prong of § 924(c). (D.1. 58 at 13) While the Court concurs with
Respondents’ assertion regarding Baséey’s application, it notes that it lacks jurisdiction under § 2241
for an even simpler reason: Batley and Bousley were decided before Movant pled guilty in 2001 and,
therefore, the Movant’s instant “actual innocence” argument has been available to him all along. In
other words, Movant is not a prisoner who is actually innocent and did not have a prior opportunity

to challenge his conviction. The fact that Movant is now time-barred from pursuing relief under §

 

 
Case 1:01-cr-00004-LPS Document 60 Filed 08/25/21 Page 10 of 11 PagelD #: 340

2255 does not mean that § 2255 is inadequate ot ineffective. See Cradle, 290 F.3d at 539 (“§ 2255 is
not inadequate or ineffective merely because the sentencing court does not grant relief, the one-year
statute of limitations has expired, ot the petitioner is unable to meet the stringent gatekeeping
requirements of the amended § 2255.”). Movant may not avail himself of § 2241 because he has not
demonstrated that § 2255 is an inadequate or ineffective remedy in his case. Accordingly, to the
extent the instant Motion is filed pursuant to § 2241, the Coutt lacks jurisdiction to consider it.
IV. EVIDENTIARY HEARING

A district court is not requited to hold an evidentiary hearing on a motion filed pursuant to
28 US.C. § 2255 if the “motion and the files and records of the case conclusively show” that the
movant is not entitled to relief. 28 U.S.C. § 2255; see also United States v. Booth, 432 F.3d 542, 545-46
(3d Cir. 2005); United States v. McCoy, 410 F.3d 124, 131 Gd Cir. 2005); Rule 8(a), 28 U.S.C. foll.
§ 2255. As previously discussed, the record conclusively demonstrates that Movant is not entitled to
telief under § 2255 or § 2241, Therefore, an evidentiary hearing is not warranted.
v. CERTIFICATE OF APPEALABILITY

A district court issuing a final order denying a § 2255 motion must also decide whether to
issue a certificate of appealability. See 3d Cir. LAR. 22.2 (2011). A certificate of appealability is
apptoptiate only if the movant “has made a substantial showing of the denial of a constitutional
right.” 28 U.S.C. § 2253(c)(2). The movant must “demonstrate that reasonable jurists would find
the district court’s assessment of the constitutional claims debatable or wrong.” Slack v. McDaniel,
529 U.S. 473, 484 (2000).

The Court has conchided that it must deny Movant’s § 2255 Motion as time-barred, and that
his request for relief under 28 U.S.C. § 2241 must be dismissed for lack of jurisdiction. The Court is
persuaded that reasonable jurists would not find this assessment debatable. Therefore, the Court

will not issue a certificate of appealability.

 

 
Case 1:01-cr-00004-LPS Document 60 Filed 08/25/21 Page 11 of 11 PagelD #: 341

Vil. CONCLUSION
For the foregoing reasons, the Court will dismiss Movant’s 28 U.S.C. § 2255 Motion as time-
barred and his 28 U.S.C. § 2241 Motion for lack of jurisdiction. The Court will not issue a certificate

of appealability. An appropriate Order will be entered.

10

 
